DISMISS and Opinion Filed August 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00472-CV

             BRUCE DWAIN COPELAND, Appellant
                             V.
    31 CONTRACTING, LLC, MIC GENERAL INSURANCE CORP.,
  BANK OF AMERICA, JEFFREY DOBBINS, DEVPRO COMMERCIAL
       CONTRACTOR, INC., AND DEVPROTEX, LLC, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-08292

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant, a vexatious litigant subject to a prefiling order, filed this appeal

without an order from the local administrative judge granting him permission to

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102. Accordingly,

we directed appellant to file a copy of the order granting him permission. See id. §

11.1035(b). Although we cautioned appellant that failure to comply within ten days

would result in dismissal of the appeal without further notice, more than ten days

have passed and appellant has not responded. See id.
     We, therefore, dismiss the appeal. See id.




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE
220472F.P05




                                     –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

BRUCE DWAIN COPELAND,                    On Appeal from the 192nd Judicial
Appellant                                District Court, Dallas County, Texas
                                         Trial Court Cause No. DC-21-08292.
No. 05-22-00472-CV        V.             Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and
31 CONTRACTING, LLC, MIC                 Goldstein participating.
GENERAL INSURANCE CORP.,
BANK OF AMERICA, JEFFREY
DOBBINS, DEVPRO
COMMERCIAL CONTRACTOR,
INC., AND DEVPROTEX, LLC,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellees 31 CONTRACTING, LLC, MIC GENERAL
INSURANCE CORP., BANK OF AMERICA, JEFFREY DOBBINS, DEVPRO
COMMERCIAL CONTRACTOR, INC., AND DEVPROTEX, LLC recover their
costs of this appeal from appellant BRUCE DWAIN COPELAND.


Judgment entered August 29, 2022




                                   –3–